Smith, J.:
This order must be reversed, with ten dollars costs and disbursements, and the motion granted upon the authority of Bamberger v. Cooke (181 App. Div. 805). The defendant is entitled to an examination if the issues be specified. The defendant may renew the application whereupon the order may provide the specific matters upon which the defendant shall be allowed to examine the plaintiff before trial. Clarke, P. J., Dowling, Page and Shearn, JJ., concurred. Order reversed, with ten dollars costs and disbursements, and motion granted with leave to renew as stated in opinion.